OPINION
WOODLEY, Presiding Judge.
The appeal is from a conviction for robbery by assault with punishment, enhanced under Art. 62, Vernon’s Ann.P.C., fixed at life.
The offense charged in the indictment and shown by the proof was robbery of Mary Ann Wiley, owner and operator of a grocery store in Dallas, on April 10, 1967. The prior conviction alleged for enhancement was on April 19, 1963, in Criminal District Court No. 3 of Dallas County for the offense of burglary with intent to commit theft.
Appellant is the same Gary Lee Howard whose convictions for robbery, with punishment enhanced under Art. 62 P.C. by other prior convictions, were affirmed by this court in Howard v. State, No. 42,391, No. 42,414 and No. 42,526, 453 S.W.2d 150, 153 and 154. Neither of the four sentences was cumulated.
Appellant was identified at the trial by the complainant and by her 15 year old part time school boy employee as the robber who entered the grocery store shortly after 7:30 P.M. and at pistol point robbed the complainant of some $60.00 in money.
Ground of error No. 2 which complains that the evidence is insufficient to sustain the jury’s verdict finding him guilty is overruled.
The remaining grounds of error present contentions which were disposed of in the companion cases above, affirmed by this court, and are overruled.
The judgment is affirmed.